Title: To Benjamin Franklin from Horatio Gates, 5 December 1775
From: Gates, Horatio
To: Franklin, Benjamin


Dear Sir
Head Quarters 5th December 1775
For this Week past Fortune has Smiled upon Us from All Quarters, and last Night, word was brought out of Boston by some Inhabitants who left it Yesterday, that a Vessel was Just arrived there from Quebeck. The Master of which Declared that Our Troops, Assisted by near 6000 Canadians, took Possession of that Capital a day or Two After the Middle of November; that thereupon all the Ships belonging to the Ministerialists Slip’d their Cables, and push’d Down the River, thus is the whole Province of Canada most Gloriously Added to the United Colonies. You will in your Wisdom, no Doubt immediately let them take their Places accordingly. I wish Two or Three Battallions could be sent from them this Way, and the like Number of Ours replace theirs to Garrison Quebeck which with the Earliest of the Spring should be Fortified in the very best Manner.
Burgoyne Sails this Day from Boston in The Boyne Man of War for England, pretty Accounts he will carry his Tory Friends in Parliament, where I think he will be examin’d, and Cross examin’d, til he Sweats. If there is an honest Mob left in England, Gage and He, cannot ride the Streets of London in Safety.
Our Success by Sea you will hear enough of in Congress, but pray have no Doubts about Condemning the Glasgow Ship, as we want ever Tittle of her Cargoe for the Cloathing of The Troops, and other Publick Service. In the Mean Time my Voice shall be, Use what we want; if you like that best, your High Mightyness’s may pay for it Afterwards.
We have lately had some trouble to retain the Connecticut Troops and with Difficulty prevail’d upon them to consent to remain only to the 10th: Instant when the Legislature of this Colony have engaged to supply us with 5000 Militia to make good the Gap occasion’d by the Discharge of the Five Connecticut Regiments and The Absentees upon the Recruiting Service.
I look with Earnest Eyes towards Canada, and wish You and my Worthy Friend T. Johnston, could have been spared to have Assisted the Committee sent to Montreal. Indeed after the Fatigue you had just endured, it could not be expected from you. I hope there is Brains and Language sufficient in those upon that Delegation, to influence the Canadians to support all our Measures.
The Brilliantcy of General Montgomerys Character, will be the Admiration of Our Friends, and the Astonishment of Our Enemies. Colonel Arnolds resolute and persevering behaviour, even after 300 of his Command had left him, is a most meritorious Example. These Two Men should be held in High Estimation, and reward Accordingly. Col. Arnold begun with Taking Ticonderoga, and the Vessell then at St. Johns.
In case General Carleton, and Lord Pit Fall into your Hands, as I cannot but think they will, you will consider well how to dispose of them, That Capt. Allan taken at Montreal of the Connecticuts, should be directly return’d; or Mr: Carleton should go to Gaol.
My Compliments to Messieurs Johnston, and Chace. They never write to me, I want to know if the Serjeants and Corporals of the Regulars that I sent Chace ever deliverd him my letters of Recommendation (for that was all they contain’d). Our Arm’d Vessells are at Sea, I hope soon to send you further Accounts of their Success. A Play House is establish’d in Boston, as Mr. Hancock can inform You. They have Open’d with a Tragedy-it’s very probable they may conclude with One: The Fine Brass 13 Inch Mortar which we have got to Cambridge, looks as if he could Play his Part to perfection. I am ever Affectionately Yours
Horatio Gates


My best respects to Mr: Allen Senior and Mr: Bob Morris, to whom I have not Time to write, but if you please You may shew them this.

